



COURT OF APPEAL FOR ONTARIO

CITATION: PT ATPK Resources TBK (Indonesia) v. Hopaco
    Properties Limited, 2014 ONCA 466

DATE: 20140616

DOCKET: C57993

MacPherson, Simmons and Gillese JJ.A.

BETWEEN

PT ATPK Resources TBK
    (Indonesia)

Applicant (Respondent)

and

Hopaco Properties Limited

Respondent (Appellant)

Orie Niedzviecki, for the appellant

Brian Illion, for the respondent

Heard: June 9, 2014

On appeal from the judgment of Justice Frank J.C.
    Newbould of the Superior Court of Justice, dated September 24, 2013.

ENDORSEMENT

[1]

PT ATPK Resources TBK (Indonesia) (ATPK) applied to the Ontario
    Superior Court of Justice to have two judgments of the High Court of the
    Republic of Singapore registered and enforced against Hopaco Properties Ltd.
    (Hopaco).

[2]

The first judgment, dated June 18, 2010, declared that Hopaco held
    certain shares of ATPK in trust for ATPK and that ATPK had equitable title to
    the shares which were being held in nominee accounts in Singapore (the share
    judgment). The share judgment also ordered that the shares be reconstituted
    and delivered up to ATPK, and that Hopaco account to ATPK for all benefits
    obtained from their disposition and all profits or benefits derived from them,
    with interest.

[3]

The share judgment was set aside but reinstated by order dated August
    17, 2010.  On January 6, 2011, a costs order was made against Hopaco, the
    amount outstanding of which is SGD 250,131.23 (approx. CAD $215,112).

[4]

The second judgment, dated December 6, 2011, ordered Hopaco to pay to
    ATPK approximately 110 billion Indonesian rupiah (approx. CAD $10 million) (the
    money judgment).  At the application, the appellant conceded that the
    money judgment should be registered in Ontario.

[5]

By judgment dated September 24, 2013 (the enforcement judgment), the
    application judge ordered that both the share judgment and the money judgment
    be recognized and given full force and effect as against Hopaco, and that both
    judgments could be enforced against Hopaco as an Order of the Superior Court of
    Justice.

[6]

The application judge also ordered Hopaco to pay prejudgment interest,
    representing the postjudgment interest that had accrued on the money judgment
    from the date it was entered to the date the enforcement judgment was entered
    and that postjudgment interest would continue to accrue at the same rate.  Although
    the money judgment made no provision as to postjudgment interest, the
    application judge accepted the respondents evidence that the applicable
    post-judgment interest rate under Singapore law was 5.33%
per annum
.

[7]

Hopaco appeals.

[8]

While Hopaco set out some 12 grounds of appeal, they can be summarized
    as follows.  Did the application judge err in:

1.

finding that the share judgment was not superseded by the money
    judgment;

2.

finding that paragraphs 2 and 3 of the share judgment were not
    inconsistent;

3.

finding the share judgment sufficiently clear and unambiguous that it
    should be enforced;

4.

ordering pre- and postjudgment interest when there was no evidence that
    the Singapore judgments awarded any interest to ATPK; and,

5.

ordering the continuation of an interlocutory injunction preventing
    Hopaco from dealing with its assets or property in Ontario?

[9]

We see no error in the decision below.  On the contrary, we agree with
    the application judge and his reasons for decision.  Consequently, the grounds
    of appeal can be dealt with in brief compass.

1.       Was the share judgment
    superseded by the money judgment?

[10]

The
    application judge found that the money judgment did not supersede the share
    judgment.  The share judgment was a final equitable order whereas the money
    judgment arose out of an assessment conducted pursuant to the share judgment. 
    That is, the money judgment simply fixed the money damages following the share
    judgment.  A subsequent monetary order does not detract from the finality of a
    foreign equitable order, and hence does not prevent the foreign equitable order
    from being registered:
Pro Swing Inc. v. Elta Golf Inc.
, 2009 SCC 52,
    [2006] 2 S.C.R. 612, at paras. 111-12.

[11]

Moreover,
    as the application judge noted, the proper venue for Hopaco to have asserted
    this argument (i.e. that the money judgment superseded the share judgment) was
    before the Singapore court.  In making this comment, we do not accept that the
    application judge was rubberstamping the foreign judgments.  In our view, the
    application judge was explaining that he would not effectively engraft a
    provision to the effect that the share judgment superseded the money judgment
    when the face of the share judgment did not state that.  Had the appellant
    wished to see such a provision, it ought to have argued for the same before the
    Singapore court and the Singapore court, if persuaded by this argument, could
    have included a term in the money judgment stating that it superseded the share
    judgment.

2.       Are paras. 2 and 3 of the
    share judgment inconsistent?

[12]

The
    application judge found that the parties understood what the judgment meant,
    pointing to the fact that a large portion of the shares in issue were recovered
    pursuant to the share judgment in Singapore.  Accordingly, he found that
    paragraphs 2 and 3 were not inconsistent.  We agree.

3.       Is the share judgment so
    ambiguous that it should not be                                  enforced?

[13]

Hopaco
    argued that the geographical scope of the share judgment is unclear, as is its
    effect on unnamed third parties and whether it is solely injunctive.  We do not
    accept this characterization of the share judgment.

[14]

As
    the application judge found, the scope of the share judgment is clearly
    defined.  So too is the property to which the obligations in the share judgment
    apply.  Also, the declaration of equitable title is clear as it affects Hopaco. 
    The terms, meaning and requirements of the share judgment are clear and capable
    of enforcement.  They are also sufficiently clear that Hopaco will know what is
    expected of it.

4.       Was it an error to award
    pre- and postjudgment interest?

[15]

Hopaco
    argues that the issue of interest was not raised at the oral hearing of the
    application nor was it addressed in the application judges reasons.  Thus, it
    is contended, Hopaco does not know why pre- and postjudgment interest were ordered
    or how the amounts were calculated.

[16]

Although
    the enforcement judgment refers to the interest awarded as prejudgment
    interest and postjudgment interest, both awards are better characterized as
    postjudgment interest.  The prejudgment interest award covers postjudgment
    interest running from the date of the money judgment to the date of the
    enforcement judgment, with the postjudgment interest award covering any
    postjudgment interest that accrues thereafter.

[17]

Having
    clarified this matter, this ground of appeal may be addressed briefly.  The
    form of the order was settled by counsel at an appointment before the
    application judge.  This appears to fully dispose of this ground of appeal.

[18]

Further
    and in any event, the notice of application specifically sought an order for
    post-judgment interest and s. 129(3) of the
Courts of Justice Act
, R.S.O. 1990, c. C-43,
provides that postjudgment
    interest on a foreign judgment registered in Ontario accrues at the rate
    applicable under the law of the place in which the foreign judgment was given. 
    This court has held that interest accrues at this rate from the date the
    foreign judgment was entered and, in the absence of any direction in the terms
    of the foreign judgment on postjudgment interest, the court is entitled to
    consider evidence submitted by the parties of the applicable postjudgment
    interest rate under the law of place where the foreign judgment was made:
Patterson
    v. Vacation Brokers Inc.
(1997), 103 O.A.C. 1 (C.A.), at pp. 3-4; and
Boardwalk
    Regency Corp. v. Maalouf
(1992), 6 O.R. (3d) 758 (C.A.), at pp. 758-59.  Accordingly,
    the application judge was entitled to accept the respondents evidence that the
    applicable rate of postjudgment interest under Singapore law was 5.33%
per
    annum
, and the application judge was entitled to apply that rate of
    interest from the date of the money judgment.

5.       Was it an error to
    continue the interlocutory injunction?

[19]

Hopaco
    submits that the interlocutory injunction should not have been continued
    because this matter was not sought in the application and was raised only
    during the appointment to settle the form of the order.  It contends that it
    amounts to a permanent injunction.

[20]

We
    disagree.  The continuation of the order for an interlocutory injunction was necessary
    to ensure that Hopaco did not remove its assets from Ontario pending the
    determination of this appeal.  There was no error in ordering its continuation.

DISPOSITION

[21]

Accordingly,
    the appeal is dismissed with costs to ATPK fixed at $14,400, all inclusive.

J.C. MacPherson
    J.A.

Janet Simmons
    J.A.

E.E. Gillese
    J.A.


